Citation Nr: 1028244	
Decision Date: 07/28/10    Archive Date: 08/10/10

DOCKET NO.  05-31 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for 
anxiety disorder.

2.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected disabilities 
(TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had active duty service from July 1968 to June 1970.

The issue on appeal was before the Board in December 2007.  The 
Veteran appealed the Board's December 2007 denial to the United 
States Court of Appeals for Veterans Claims (Court).  By Order 
dated July 18, 2008, the Court remanded this matter to the Board 
for compliance with the instructions included in the November 
2008 Joint Motion for Remand.  In light of the Joint Remand upon 
which the Court Order was based, the Board has described the 
issues as shown on the first page of this remand.  This matter 
was remanded in January 2009 for further development.  

The total rating based on individual unemployability issue is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further action 
is required.


FINDING OF FACT

The Veteran's service-connected anxiety disorder is not 
productive of more than occupational and social impairment, with 
reduced reliability and productivity due to such symptoms as:  
flattened affect, circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short- and long-
term memory (e.g. retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation in excess 
of 50 percent for the Veteran's service-connected anxiety 
disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. Part 4, including § 4.7 and Code 9400 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  

Duty to Notify

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service 
connection claim: 
1) veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a letter 
dated in August 2003.  The notification substantially complied 
with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to obtain 
evidence.  
                        
The RO provided the appellant with additional notice in March 
2006 and May 2009, subsequent to the January 2005 adjudication.  
The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; and 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the 
evidence necessary to substantiate a claim and the relative 
duties of VA and the claimant to obtain evidence.
 
While the March 2006 and May 2009 notices were not provided prior 
to the initial adjudication, the claimant has had the opportunity 
to submit additional argument and evidence, and to meaningfully 
participate in the adjudication process.  The claim was 
subsequently readjudicated in August 2006 and November 2006 
(following the provision of notice in March 2006) supplemental 
statements of the case and an April 2010 supplemental statements 
of the case (following the provision of notice in March 2006 and 
May 2009). 

Since the issue in this case (entitlement to assignment of a 
higher initial rating) is a downstream issue from that of service 
connection (for which a VCAA letter was duly sent in August 
2003), another VCAA notice is not required.  VAOPGCPREC 8-2003 
(Dec. 22, 2003).  It appears that the United States Court of 
Appeals for Veterans Claims has also determined that the 
statutory scheme does not require another VCAA notice letter in a 
case such as this where the veteran was furnished proper VCAA 
notice with regard to the claim of service connection itself.  
See Dingess v. Nicholson, 19 Vet. App. 473, 491 (2006).   

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claims, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of the notice.  See Shinseki 
v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  
  
Duty to Assist

VA has obtained private and VA treatment records; assisted the 
Veteran in obtaining evidence; afforded the Veteran VA 
examinations in December 2004, August 2006, and March 2009 with a 
March 2010 addendum; and afforded the Veteran the opportunity to 
give testimony before the DRO in November 2005.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the Veteran's claims file; and the 
Veteran and his representative have not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the increased rating for anxiety disorder issue at this time.

Increased Ratings

The present appeal involves the Veteran's claim that the severity 
of his service-connected anxiety disorder warrants a higher 
disability rating.  Disability evaluations are determined by the 
application of the Schedule For Rating Disabilities, which 
assigns ratings based on the average impairment of earning 
capacity resulting from a service-connected disability.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an award 
of service connection, the severity of the disability at issue is 
to be considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  At the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Id. at 126.    

The Veteran's service-connected anxiety disorder has been rated 
by the RO under the provisions of Diagnostic Code 9400.  Under 
this regulatory provision, a rating of 50 percent is warranted 
for occupational and social impairment, with reduced reliability 
and productivity due to such symptoms as: flattened affect, 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships.

A 70 percent rating is assigned when there is occupational and 
social impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); inability to establish and maintain 
effective relationships. 

A 100 percent schedular rating is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relative, own occupation or own name.

The Board recognizes that the Court in Mauerhan v. Principi, 16 
Vet.App. 436 (2002), stated that the symptoms listed in VA's 
general rating formula for mental disorders is not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.

The Global Assessment of Functioning (GAF) scale reflects the 
psychological, social and occupational functioning under a 
hypothetical continuum of mental illness. See American 
Psychiatric Association's Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994) (DSM-IV).  See also Carpenter v. 
Brown, 8 Vet. App. 240, 243 (1995).  According to the DSM-IV, a 
GAF score between 41 and 50 is indicative of serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, occupational, 
or school functioning (e.g. no friends, unable to keep a job); 
and a GAF score between 51 and 60 is indicative of moderate 
symptoms (e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers or 
coworkers).

On VA examination in March 2009, the VA examiner stated that the 
Veteran's symptoms reflected significant occupation and social 
impairment.  The Board notes that the current 50 percent rating 
already contemplates significant occupational and social 
impairment.  On VA examination in March 2009, the Veteran 
reported frequent panic attacks that occurred once or twice 
daily; mildly impaired attention and concentration skills; and 
impaired short-term memory skills.  It was noted that his remote 
memory appeared fair.  The VA examiner observed that the 
Veteran's abstract reasoning was good and that the Veteran's 
social judgment appeared to be intact.  VA medical records from 
September 2004 and April 2005 collectively show disturbances of 
motivation and mood with the Veteran reporting little motivation 
and decreased energy.  During the March 2009 VA examination, the 
Veteran revealed that he became argumentative when he was around 
others and preferred to be left by himself.  

Although there is evidence of obsessional rituals collectively 
noted in the December 2004 and August 2006 VA examinations, 
specifically, his compulsive checking of doors, stove, and 
lights, the Veteran's overall symptoms are not consistent with 
those set forth under Code 9400 for the next higher rating of 70 
percent.  

And although documented in a December 2004 VA examination and in 
the Veteran's testimony at his November 2005 DRO hearing that he 
has had thoughts of suicide (a symptom listed under the criteria 
for the next higher rating of 70 percent), it was noted by the 
December 2004 VA examiner that the Veteran denied any intent, 
plan or history of attempt.  In addition, various VA treatment 
records from January 2005 to June 2006 show that the Veteran had 
consistently denied suicidal ideation.  In the most recent VA 
examination in March 2009, the Veteran did admit at times that he 
felt worthless and like he did not want to live.  However, he 
denied suicidal ideation.  While the Veteran reported difficulty 
getting along with others, the Board notes that there was no 
inability to establish and maintain effective relationships.  

Further, the Veteran's speech has not been described as 
intermittently illogical, obscure, or irrelevant.  At the March 
2009 VA examination, the VA examiner described his speech as 
grossly within limits, but with a dramatic or histrionic quality 
to his presentation.  And although depression has been diagnosed 
and the Veteran reported panic attacks, there is no supporting 
evidence that they affected his ability to function 
independently, appropriately and effectively.  As the Veteran 
testified at the November 2005 DRO hearing, he was able to work, 
drive himself to a park to spend time alone, and go to a 
restaurant to spend time with his wife.  At the March 2009 VA 
examination, the Veteran reported earning money mowing lawns and 
performing carpentry.  Moreover, the examiner noted that the 
Veteran exhibited mostly appropriate behavior.  

Moreover, at the March 2009 VA examination, the Veteran reported 
compensating by working in an isolated manner-yard work and 
carpentry.  There is also no showing of spatial disorientation.  
The Veteran was oriented in all spheres.  Although the Veteran 
has reported being irritated by others, the record does not show 
continuing problems with impaired impulse control.  There is also 
no evidence of neglect of personal appearance and hygiene.  May 
2005 VA medical record shows that the Veteran was casually 
dressed and that his appearance was a bit disheveled.  
Nevertheless, December 2004, August 2006 and March 2009 VA 
examinations show a description of the Veteran as casually 
dressed; and a June 2005 VA medical record shows that he was 
well-groomed.  

Also, it does not appear that the Veteran had difficulty in 
adapting to stressful circumstances that included work or a work-
like setting.  Although he cut back on his hours and started 
working for himself, the March 2009 VA examination report shows 
that the Veteran still had clients for whom he worked.

With regard to social relationships, during his VA examination in 
December 2004, the Veteran stated that he did not make friends 
easily and found relationships stressful because he felt 
irritated and inadequate when others tried to converse with him 
and expected him to be a certain way.  VA medical records show 
that in April 2005, the Veteran reported that he kept to himself 
socially and did not feel like being around anyone.  However, 
since then, VA treatment records from October 2005 to October 
2006 show that the Veteran had been engaged in group therapy.  
Further, in a November 2005 DRO hearing, the Veteran revealed 
that he preferred being around his uncle with whom he had a close 
relationship.  And as noted in the March 2009 VA examination 
report, the Veteran had been married to his wife of almost 40 
years.  He stated that he was in good terms with both his 
children and grandchildren, but did not see them often.  He 
stated that he played dominoes with his wife, but had no friends 
and did not engage in any social activities.  

Although the evidence shows that the Veteran's anxiety has 
resulted in difficulty with social relationships, specifically 
with those other than family members, it has not resulted in an 
inability to establish and maintain effective relationships as 
contemplated for a 70 percent rating.  Here, the Veteran appeared 
to get along with his family.

The Board now turns to consideration of the GAF scores reported 
by VA examiners.  As previously noted, GAF scores are intended to 
reflect the psychological, social and occupational functioning 
under a hypothetical continuum of mental illness.  A review of 
the Veteran's VA examination shows that the Veteran's initial GAF 
score was 53, which is indicative of moderate symptoms that are 
inconsistent with a disability rating in excess of 50 percent.  
His GAF score in August 2006 and March 2009, however, was 45, 
which is indicative of serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning (e.g. 
no friends, unable to keep a job).  Albeit the Veteran did not 
have any friends, there was no evidence of serious social 
impairment given that he was able to get along with family 
members and given that 2006 VA medical records reflect that the 
Veteran was an active participant in his group therapy sessions.  
Moreover, he had been married to his wife for about 40 years.  
Further, the Veteran consistently denied suicidal ideation and 
had been able to earn money mowing lawns and doing carpentry.  
And although the December 2004 VA examination revealed that the 
Veteran had an obsession with checking of doors, stove, and 
lights, there is no indication that this obsessional ritual was 
severe.

Based on the overall evidentiary record, the Board must conclude 
that the preponderance of the evidence is against entitlement to 
a rating in excess of 50 percent at any time from the effective 
date of service connection; that is, July 28, 2003.  At no time 
is there persuasive evidence that the criteria for a higher 
rating were met, and staged ratings are therefore not warranted.  
Fenderson.

The Board's findings should not be viewed as implying that the 
Veteran's anxiety impairment is not significant.  This disability 
has clearly detrimentally impacted his social and occupational 
capabilities.  However, the Board believes that the currently 
assigned 50 percent rating accurately reflects the degree of 
impairment.  Should the degree of impairment increase in the 
future, the Veteran may file a claim for an increased rating.

Extraschedular Consideration

In general, the schedular disability evaluations are determined 
by the application of a schedule of ratings which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  The application of such schedular criteria was 
discussed in great detail above.  To accord justice in an 
exceptional case where the schedular standards are found to be 
inadequate, the RO is authorized to refer the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  38 
C.F.R. § 3.321(b)(1)).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  Id.  The Court has 
held that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. 
§  3.321(b)(1) in the first instance; however, the Board is not 
precluded from raising this question, and in fact is obligated to 
liberally read all documents and oral testimony of record and 
identify all potential theories of entitlement to a benefit under 
the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral under 
38 C.F.R. §3.321(b)(1) only where circumstances are presented 
which the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified 
the analytical steps necessary to determine whether referral for 
extraschedular consideration is warranted.  Either the RO or the 
Board must first determine whether the schedular rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating criteria do 
reasonably describe the veteran's disability level and 
symptomatology, the assigned schedular evaluation is adequate, 
referral for extraschedular consideration is not required, and 
the analysis stops.

If the RO or the Board finds that the schedular evaluation does 
not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether the veteran's exceptional disability picture includes 
other related factors such as marked interference with employment 
and frequent periods of hospitalization.  Id. at 116.  If this is 
the case, then the RO or the Board must refer the matter to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for the third step of the analysis, 
determining whether justice requires assignment of an 
extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit squarely 
with the criteria found in the relevant Diagnostic Code for the 
disability at issue.  In short, the rating criteria contemplate 
not only his symptoms but the severity of his disability.  For 
these reasons, referral for extraschedular consideration is not 
warranted.

ORDER

Entitlement to a rating in excess of 50 percent for anxiety 
disorder is not warranted.  To this extent, the appeal is denied. 


REMAND

Unfortunately, the record does not show that all remand 
directions were completed.  Although a VA examination was 
conducted and opinion obtained, the record does not show that the 
case was referred to the Director of Compensation and Pension for 
consideration of a total rating under 38 C.F.R. § 4.16.  

The Board notes that the claims file does include a March 29, 
2010, memorandum showing that the case was referred to the 
Director, Compensation and Pension for consideration of an extra-
schedular rating under 38 C.F.R. § 3.321 for hallux valgus of the 
right foot with hammertoes.  However, it is not clear from 
documentation now in the claims file that service connection has 
even been established for hallux valgus of the right foot with 
hammertoes.  At any rate, the claims file now before the Board 
does not show that the remand directive to refer the case for 
consideration of a total rating was acted upon.  Where the remand 
orders of the Board are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should refer the case to the 
Director, Compensation and Pension, for 
consideration of a total rating based on 
individual unemployability under 38 C.F.R. 
§ 4.16(b).  

2.  After a determination is made by the 
Director, Compensation and Pension, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


